Citation Nr: 1116215	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in Toledo Hospital from June 3, 2008, to June 7, 2008.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Medical Administration Service (MAS) of the VA Ann Arbor Healthcare System, which denied the claim for payment of unauthorized medical services rendered during private hospitalization in Toledo Hospital  from June 3, 2008, to June 7, 2008.  Because the appeal has been pursued solely by Toledo Hospital, the hospital is listed as the appellant in this case.  See 38 C.F.R. § 17.1004(a) (2010) (the entity that furnished the treatment may file claim).  



FINDING OF FACT

The Veteran's transfer to the Toledo Hospital psychiatric unit from the medical unit on June 3, 2008, occurred after he was stabilized and could have been transferred to a VA facility.  



CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in Toledo Hospital from June 3, 2008, to June 7, 2008, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1002 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

It appears that the appellant was advised of the information necessary to substantiate the claim at issue in correspondence accompanying the September 2008 statement of the case.  The appellant was also informed of its and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the claim was not subsequently readjudicated, the appellant, which is the hospital that provided the treatment, submitted a substantive appeal, with arguments, after receiving the notice, and has not alleged in any prejudicial error in the delay of the notice.  Therefore, the Board finds that the delay in the notice letter was not prejudicial to the appellant.  Information regarding ratings and effective dates is not relevant to this appeal involving reimbursement for medical expenses.  

The Board also concludes that VA's duty to assist has been satisfied.  All records pertaining to the treatment at issue have been obtained.  A medical opinion as to whether the veteran met the medical criteria for reimbursement of unauthorized medical expenses was obtained.  There is no indication of the existence of any potentially relevant evidence which is not of record.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

According to the medical evidence, the Veteran was hospitalized in Toledo Hospital on May 30, 2008, following a suicide attempt by overdose.  On June 3, 2008, he was transferred from the medical floor to the psychiatric unit, where he remained until his discharge on June 7, 2008.  The Toledo Hospital seeks reimbursement for the expenses incurred during the hospitalization on the psychiatric unit, from June 3, 2008, to June 7, 2008.  

The veteran does not have any adjudicated service-connected disabilities, nor was authorization for the hospital visit obtained in advance; accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the listed conditions, to include the following:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.

38 C.F.R. § 17.1002 (2010).

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  The claim in this case was denied on the basis that the Veteran had been stabilized, and could have been transferred to a VA facility, which was feasibly available.  

The appellant argues that the Veteran had originally been transferred from Montpelier Hospital's Emergency Department because of a drug overdose, and was transferred to the psychiatric unit after he was stabilized on the medical unit.  The hospital was not aware that he had "insurance coverage" through VA until June 6, 2008, the day prior to his discharge.  Further, the hospitalization was medically necessary.

A review of the Toledo Hospital records shows that on a psychosocial assessment on June 3, 2008 (the date of admission to the psychiatric unit), a history of honorable military service from 1976 to 1979 was reported.  A "Daily Documentation Record" dated June 3, 2008, noted that he had previous psychiatric admission at VA.  On June 4, 2008, a history of extended hospital treatment at a VA facility in the 1990s was noted.  Thus, there was evidence of the Veteran's status as a Veteran, as well as a history of psychiatric treatment at a VA facility on the date of admission.  

Moreover, lack of knowledge on the part of the hospital that a patient is a Veteran, or a Veteran who could be transferred to a VA facility is not a basis for payment or reimbursement of unauthorized medical expenses.  

Additionally, although the treatment may have been "medically necessary," this does not mean he was not stable.  In this regard, the appellant stated, in the substantive appeal, that the Veteran had been "stabilized" prior to his transfer to the psychiatric unit.  There is no evidence that the Veteran was not stable by the time of his transfer.  Similarly, even if the treatment was medically necessary, the records do not indicate that the treatment on the psychiatric unit was "emergency" treatment.  Moreover, the MAS stated that VA facilities were feasibly available, and the Board notes that the Ann Arbor VAMC, located approximately 50 miles from Toledo, has a number of inpatient psychiatric programs.  

Moreover, when VA facilities are not feasibly available, other VA laws and regulations provide for payment for private treatment, but, among other requirements, authorization from VA must be obtained in advance.  See Cantu v. Principi, 19 Vet. App. 92, 98 (2004); Zimick v. West, 11 Vet. App. 45 (1998); 38 C.F.R. § 17.54 (2010).  

Finally, it should be stressed that entitlement to under 38 U.S.C.A. § 1725 is not appropriately regarded as "VA insurance."  It is, in essence, a program by which payment may be made for unauthorized private emergency medical expenses incurred by a Veteran, when all other avenues have been properly exhausted.  See 38 U.S.C.A. § 1725.  It is primarily to benefit Veterans, not private hospitals, and, as mentioned above, the fact that the hospital is unaware of a patient's Veteran status is not a basis for reimbursement.


ORDER

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in Toledo Hospital from June 3, 2008, to June 7, 2008, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


